DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 6/15/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11-12, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (2017/0369254).
Muller (2017/0369254) disclose(s):
device for forming rows, claim(s) 15, or aligning products, claim(s) 1, figure(s) 1;
products, 12, [001], [002], et seq.;
transport direction, arrows figure(s) 2;
transport device forming rows 1, figure(s) 2;
at least one alignment unit 3;
at least one alignment element 8-9 & 11;
gap, figure(s) 1, up-down double arrow indicating alignment element gap insertion;
linear alignment drive unit, [0016], [0018], inter alia;
at least one motion element 7;
activation unit 6;
further motion elements, V.
The following to further be recognized.  
Muller (2017/0369254) is replete with reference(s) to speed-regulated engagement; [0021], [0023], inter alia.  
Muller (2017/0369254) disclose(s) alignment elements that engage via movement relative to the motion elements.  
Muller (2017/0369254) meets both criteria of having an activation unit different from further motion elements, & is immovable relative to the at least one motion element; directed to claim(s) 11-12 & 15.  
Muller (2017/0369254) disclose(s) rows oriented transversely to the main transport direction; figure(s) 2.
With regard to claim(s) 3, Muller (2017/0369254) disclose(s) motion elements which exhibit engagement via translatory movement.  
With regard to claim(s) 4, Muller (2017/0369254) disclose(s) a plurality of alignment elements disposed on motion elements.  
With regard to claim(s) 5, Muller (2017/0369254) disclose(s) independent alignment element movement; abstract.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (2017/0369254) in view of Cerutti et al. (6,808,062).
	With regard to claim(s) 1, 3-5, 11-12, & 15, if a reference(s) anticipates a claim(s), then that claim(s) is obvious in view of that reference(s) by logic, deductive reasoning & set theory.  
	With regard to claim(s) 2, Muller (2017/0369254) is/are silent on sensing products.  Cerutti et al. (6,808,062) teach(es) product & product gap sensing in a conveyor forming product rows via independently engagable alignment elements cooperating with a transport device; 5; column(s) 3, last paragraph.  

As the applicant has failed to show criticality or unexpected results, these numerical ranges are considered to be a matter of design choice.  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  
	Finally, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as if to reduce to a specific number, the number of motion elements or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
With regard to claim(s) 7 & 14, Muller (2017/0369254) disclose(s) a guide track comprising an arc; 6.  As applicant’s disclosure indicates that both the activation unit & the alignment drive unit can be comprising a guide track comprising an arc the examiner considers any distinction to be one of semantics.  
	It would have been obvious to modify Muller (2017/0369254) to substitute a sensor & specific & more limited number of motion elements in order to either increase efficiency or accommodate practical considerations as taught by Cerutti et al. (6,808,062).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651